Title: To James Madison from an Unidentified Correspondent, 13 January 1813 (Abstract)
From: 
To: Madison, James


13 January 1813, New York. Writes JM “in behalf of Aliens.” Recounts an episode in which [Barent] Gardenier “was sued by a female alien servent for wagers [sic] amounting to 35$,” which he refused to pay. Relates another example of Federalist mistreatment of aliens, in which “A respectable Englishman” became intoxicated and consequently unguarded in his speech and accused Washington of being a British Tory. An altercation ensued, and a Major Horn cut the Englishman’s ear “in two then gave him three contusions.” “I need not point out to you the benefit foreigners have been to the United States they deserve to be protected. From the above correct statement I beg to appeal to your humanity in getting a bill passed for the relief of British subjects residing within the United States or order them to quit the country.” Reminds JM in a postscript that “as the Law stands now in the minds of the multitude a british alien is liable to be robbd maime⟨d⟩ and murdered publicly with impunity.”
